DETAILED CORRESPONDENCE

Claims 21-24, 28-31, 40 are under consideration. 
This is Official Action is final. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 40 is/are rejected under pre-AIA  U.S.C. 103(a) as being unpatentable over Augustin, Rheology of Whey Protein- Dextran  Conjugate Films at the Air/Water Interface, Food Hydrocolloids 21 (2007) 1072-1080 (Augustin). 
AUGUSTIN teaches that the film properties of whey protein isolate (WPI) and WPI–dextran Maillard conjugates with different levels of dextran attachment were examined (abstract).  The resulting conjugates would naturally be white given the conjugate contains preferred proteins polysaccharides (see [0055] of published specification).  
The claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Thus, the product is a protein-polysaccharide conjugate.  
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. 

Claims 24 is/are rejected under pre-AIA  U.S.C. 103(a) as being unpatentable over Augustin, Rheology of Whey Protein- Dextran  Conjugate Films at the Air/Water Interface, Food Hydrocolloids 21 (2007) 1072-1080 (Augustin) in view of US 7,148,034 (SCHLOTHAUER) .
AUGUSTIN teaches that the film properties of whey protein isolate (WPI) and WPI–dextran Maillard conjugates with different levels of dextran attachment were examined (abstract). 
The claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Thus, the product is a protein-polysaccharide conjugate.  
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. 
  AUGUSTIN is silent as to whether the whey protein isolate (i.e., WPI) is hydrolyzed. However, SCHLOTHAUER teaches that WPI can be hydrolyzed (col. 3, lines 10-30) to release beneficial bioactive peptides. Hydrolysates also are less allergenic (col. 1, lines 15-30)   
It would have been obvious to modify AUGUSTIN by using a hydrolyzed protein as SCHLOTHAUER teaches that WPI can be hydrolyzed (col. 3, lines 10-30) and is less allergenic (col. 1, lines 15-30).


Claim 24 is/are rejected under AlA 35 U.S.C. 103(a) as obvious over United States Patent Application Publication No. 2005/0033037 (TRUSOVS).
TRUSOVS teaches maillard reaction products.  As to claim 24, TUSOV teaches a method of preparing a polysaccharide-protein conjugate that may comprise maltodextrin (i.e., a polysaccharide that contains a reducing sugar as defined in specification) and hydrolysate [0028]. Whey can also be used [0028].  Enhance maillard products are formed [0025].  Thus, it would have been obvious to prepare a polysaccharide-protein conjugate that is hydrolzed, as TROSOVS teaches conjugates and the use of hydrolysates [0028]. Maillard products naturally contain Schiff bases. 

Response to Arguments
Applicant’s arguments of 1/28/2022 have been considered but not persuasive.
As to claims 24, the applicant also argues that the methods of the invention produce a product that is substantially free of intermediate and advanced Maillard products, is white, and absorbs at spectrometric wavelengths of around 304-305 nm. See the specification at page 3, lines 3-6; page 4, lines 5-7 and 20-29; page 14, lines 1-14; Table 1; page 18, lines 2-8; and Figure 2. The applicant alleges that Nacka teaches that the products generated therein have a yellow color: “After mild heat treatment (60°C) of protein-sugar mixtures, the appearance of yellow color was observed in solutions of all derivatives.” Nacka, p. 497, § 3.1. This yellow color is due to the presence of intermediate or final stage Maillard reaction products. 
HOWEVER, as to claim 24, no particular color is recited. 

Free of Prior Art
	Claims 21-23 and 28-31 are free of prior art. The prior art does teach conjugates based on preferred proteins and polysaccharides of the present invention (e.g., see Augustin as described above in view of [0055] of published application) but does not teach the recited absorbance values, wherein the conjugate exhibits a maximum absorbance peak at a wavelength of less than 420 nm in difference ultraviolet spectroscopy scanned between wavelengths 270 nm and 500 nm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                                                                             
/DONALD R SPAMER/Primary Examiner, Art Unit 1799